Exhibit 99.1 Consulting Agreement This Consulting Agreement (the "Agreement") is entered into this 4th day of April 2008 by and between JD Consulting Inc. ("Consultant") and Trussnet Nevada Inc. (the "Company"). RECITALS WHEREAS, the Company is in need of assistance in the operational business and WIMAX integration support area; and WHEREAS, Consultant has agreed to perform consulting work for the Company in providing operational business and WIMAX integration support and consulting services and other related activities as directed by the Company; NOW, THEREFORE, the parties hereby agree as follows: 1. Consultant's Services.
